DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 
Response to Amendment
- Claims 1-30 are pending.
- Claims 1, 9, 16 and 24 have been amended.
- Claims 1-30 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 16-21 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub. No. US 2020/0322919 A1) in view of Li et al. (Pub. No. US 2013/0223251 A1; hereinafter Li) and further in view of Van et al. (WO 2017/052569 A1; hereinafter Van).
Regarding claims 1 and 16, Wu discloses an apparatus for wireless communications by a first wireless device, comprising: at least one processor and a memory configured to: (See ¶0287, processor executing software instructions. The software instructions may be composed of corresponding software modules, which may be stored in RAM) receiving, from a second wireless device, (See ¶0053, receiving a broadcast message (e.g., a Master Information Block (MIB), a System Information Block (SIB), etc.) sent by the network-side device) a first radio frequency (RF) signal of a first bandwidth;  extracting control information from of the first RF signal of the first bandwidth; (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam; Its interpreted the UE has to extract the information from the message the UE receives before using the information)
However, Wu fails to disclose selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; selecting, based on the control information, a signal direction for the one or more receive beams or the one or more transmit beams and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device comprising a user equipment (UE).
	Li discloses selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600) selecting, based on the control information, a signal direction for the one or more receive beams or the one or more transmit beams (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600; interpreted that the signals direction is in dl direction for received beams of the MS; See ¶0156, the BS or other network entity may send the control information to the MS to indicate the transmission scheme to the MS. The control information may include an indication of MS RX beams and/or BS TX beams to be used in downlink communication with the MS) and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device comprising a user equipment (UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
However, Wu in view of Li fails to disclose the UE is a repeater
Van discloses the UE is a repeater (See ¶0044, the D2D relay capable user device will receive the configuration and in response it will transmit announcement messages according to this configuration it received from the eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view Li to include the UE is a relay UE for extending the base station. The motivation to combine is to efficiently extend the base station coverage area (See ¶0015).
Regarding claims 2, 10, 17 and 25, Wu discloses the second wireless device comprises a base station. (See ¶0042, The network-side device provided in the embodiments of the present disclosure may be a base station)
Regarding claims 3, 11, 18 and 26, Wu discloses the control information is extracted from at least one bandwidth part (BWP) of the first bandwidth. (See ¶0138, it can be achieved that the network side sends a paging message on multiple different BWPs in a cell; See ¶0244, configured to camp on or receive the paging message on a corresponding BWP or beam according to the information of the first location; interpreted that the UE has to extract the information from the first location information)
Regarding claims 4, 12, 19 and 27, Wu discloses receiving signaling indicating a location of the at least one BWP. (See ¶0244, configured to camp on or receive the paging message on a corresponding BWP)
Regarding claims 5, 13, 20 and 28, Wu discloses receiving signaling indicating a change in location of the at least one BWP. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating the BWP)
Regarding claim 6, 14, 21 and 29, Wu discloses the first wireless device monitors a BWP of a set of predetermined BWPs for the control information. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating or deactivating the BWP; selecting randomly frequency location information of a BWP from frequency location information of multiple BWPs which allow camping or sending the paging message thereon, as the frequency location information of the BWP on which the UE camps or receives the paging message)
Regarding claims 9 and 24, Wu discloses an apparatus for wireless communications by a second wireless device, comprising: at least one processor and a memory configured to: (See ¶0287, processor executing software instructions. The software instructions may be composed of corresponding software modules, which may be stored in RAM) transmit, to a first wireless device, a first radio frequency (RF) signal of a first bandwidth; (See ¶0053, receiving a broadcast message (e.g., a Master Information Block (MIB), a System Information Block (SIB), etc.) sent by the network-side device) and include, in the first bandwidth of the first RF signal, (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam)
However, Wu fails to disclose control information indicating at least one of one or more receive beams or one or more transmit beams and a signal direction for the one or more receive beams or the one or more transmit beams for the first wireless device to use to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device comprising a user equipment (UE).
Li discloses control information indicating at least one of one or more receive beams or one or more transmit beams (See ¶0111, the BS 700 sends a notification of the determination to the MS 705 (step 714). For example, the notification may be formatted to include the TX beams to be used by the BS 700. Then the MS 705 may determine which RX beams to use based on which RX beams are capable of being paired with the determined TX beams (step 715).) and a signal direction for the one or more receive beams or the one or more transmit beams (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600; interpreted that the signals direction is in dl direction for received beams of the MS; See ¶0156, the BS or other network entity may send the control information to the MS to indicate the transmission scheme to the MS. The control information may include an indication of MS RX beams and/or BS TX beams to be used in downlink communication with the MS) for the first wireless device to use to at least one of receive a second RF signal from the second wireless device  (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device comprising a user equipment (UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
However, Wu in view of Li fails to disclose the UE is a repeater
Van discloses the UE is a repeater (See ¶0044, the D2D relay capable user device will receive the configuration and in response it will transmit announcement messages according to this configuration it received from the eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view Li to include the UE is a relay UE for extending the base station. The motivation to combine is to efficiently extend the base station coverage area (See ¶0015).
Claims 7, 15, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li, Van and Jeong et al. (Pub. No. US 2012/0213137 A1; hereinafter Jeong).
Regarding claim 7, 15, 22 and 30, Wu in view of Li and Van fails to discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device.
Jeong discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device (See ¶0087, The DRX configuration information on whether the DRX is activated, lengths of the timers related to DRX, and DRX cycle length and start time can be transmitted to the UE through RRC signaling.) to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device. (See ¶0089, , the UE starts the on-duration timer at the start point of each DRX cycle according to the received DRX configuration information and skips receiving/decoding PDCCH for unicast data/control information at the subframes; See ¶0085, the DRX operation for a UE's power saving such that the UE operating in DRX mode performs receiving/decoding PDCCH for unicast data/control information at the subframes while a predetermined timer is running and skips receiving/decoding PDCCH for unicast data/control information at the subframes while the timer is not running (e.g., when the timer has not started or has expired)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view of Li and Van to include the power saving method indicated in a control information. The motivation to combine is efficiently reduce the power consumption by utilizing a DRX mode (See ¶0085).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li, Van and Lin (Pub. No. US 2019/0215869 A1).
Regarding claims 8 and 23, Wu in view of Li and Van fails to disclose the first bandwidth comprises a millimeter- wave bandwidth.
Lin discloses the first bandwidth comprises a millimeter- wave bandwidth. (2019/0215869- wherein the radio frequency may be any radio frequency (See ¶0034, e.g., 30 GHz˜300 GHz for mmWave) utilized in the 5G NR technology)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view of Li and Van to include mmWave used for bwp. The motivation to combine is to efficiently deliver extreme capacity, ultra-high throughput and ultra-low latency.
Response to Arguments
Applicant's arguments filed toward claims 1, 9, 16 and 24 have been fully considered but they are not persuasive. Applicant argues Wu in view of Li fails to disclose “extracting control information from a first RF signal of a first bandwidth and selecting, based on the control information, one or more receive beams or one or more transmit beams, and a signal direction for the one or more receive beams or the one or more transmit beams.”  Examiner respectfully disagrees with applicant. Wu disclose “extracting control information from a first RF signal of a first bandwidth.” Wu discloses paging message contain assistant information and the UE using the information to determine the information of the first location to camp. Its interpreted the UE has to extract the information from the message the UE receives before using the information. (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam; Its interpreted the UE has to extract the information from the message the UE receives before using the information)
	Li discloses control information, one or more receive beams or one or more transmit beams, and a signal direction for the one or more receive beams or the one or more transmit beams. (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600; interpreted that the signals direction is in dl direction for received beams of the MS; See ¶0156, the BS or other network entity may send the control information to the MS to indicate the transmission scheme to the MS. The control information may include an indication of MS RX beams and/or BS TX beams to be used in downlink communication with the MS)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koskela et al. (Pub. No. US 2020/0145860 A1)- 8 candidate beams the gNB can select one candidate beam dynamically via downlink control information (DCI) for the scheduled DL transmission. Different TCI states may represent TX beams of different Tx/Rx points (TRPs) of the cell.
Tsai et al. (Pub. No. US 2020/0196383 A1)- 8 candidate beams the gNB can select one candidate beam dynamically via downlink control information (DCI) for the scheduled DL transmission. Different TCI states may represent TX beams of different Tx/Rx points (TRPs) of the cell.                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472